Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00265-CR

                                          Peggy Sue SOTO,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CR1827
                          Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: June 29, 2022

DISMISSED; MANDATE TO ISSUE IMMEDIATELY

           Appellant filed a motion to dismiss this appeal and issue the mandate immediately. The

motion is signed by Appellant and her attorney. See TEX. R. APP. P. 42.2(a). Appellant’s motion

is granted; this appeal is dismissed. See id.; Hypolite v. State, 647 S.W.2d 294, 295 (Tex. Crim.

App. 1983). Further, we direct the clerk of this court to issue the mandate immediately. See TEX.

R. APP. P. 18.1(c).

                                                   PER CURIAM

Do not publish